Citation Nr: 1037806	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-20 936A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Northern California 
Health Care System (NCHCS)




THE ISSUE

Entitlement to payment or reimbursement for private medical 
services provided to the Veteran in association with his 
hospitalization/treatment at the NorthBay VacaValley Hospital 
(NorthBay) in Vacaville, California from December 2, 2006 to 
December 4, 2006.  



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1965 to February 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
decision of the VANCHCS (the Agency of Original Jurisdiction 
(AOJ)).  In the Veteran's August 2008 VA Form 9, substantive 
appeal, he requested a videoconference hearing.  Such a hearing 
was scheduled for November 12, 2009; however, he failed to 
appear.

The Board notes initially that under 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of disagreement 
(NOD) and completed by a timely filed substantive appeal after 
the issuance of a statement of the case (SOC).  A substantive 
appeal will be considered timely filed if it is "filed within 60 
days from the date that the agency of original jurisdiction mails 
the [SOC] to the appellant, or within the remainder of the 1-year 
period from the date of the mailing of the notification of the 
determination being appealed, whichever period ends later."  
38 C.F.R. § 20.302(b).  Here, the decision on appeal was mailed 
in January 2007 and the SOC was mailed in June 2007.  The 
Veteran's substantive appeal was not filed until August 2008, 
more than 60 days from the date of the SOC and well outside the 
remaining 1-year period from the date of the rating decision; 
therefore, it cannot be considered timely filed.  However, in 
Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that an 
untimely filed substantive appeal does not operate as a 
jurisdictional bar to the Board's consideration of that 
substantive appeal.  VA may waive any issue of timeliness in the 
filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for failure to 
file a timely substantive appeal.  As the AOJ has treated the 
Veteran's claim as adequately appealed and certified it to the 
Board (see September 2008 notice of certification), the Board 
finds that VA has waived any issues of timeliness, and the matter 
is properly before it.





FINDINGS OF FACT

The Veteran does not have any service-connected disabilities, and 
is not entitled to reimbursement under 38 U.S.C.A. § 1728; a VA 
facility was not feasibly available when he sought emergency 
treatment and was hospitalized at NorthBay from December 2, 2006 
to December 4, 2006; he was enrolled in the VA healthcare system 
at the time; he is financially liable for the services provided; 
and he has no insurance/health care plan coverage for such 
expenses..


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for treatment 
the Veteran received at NorthBay from December 2, 2006 to 
December 4, 2006.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.130, 17.1000-
17.1002, 17.1004 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its 
implementing regulations do not apply to claims for benefits 
governed by 38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Furthermore, as the benefit 
sought is being granted, there is no reason to belabor any impact 
of the VCAA on the matter.  



B.	Factual Background

Private treatment records from NorthBay show that when the 
Veteran was brought to the emergency room by ambulance on 
December 2, 2006, he reported that he had been in his normal 
state of health until four days earlier when he started to have 
nausea, vomiting of clear material, and diarrhea of watery 
consistency.  The next day, he started feeling light-headed and 
dizzy.  That  night he had dark, blood-containing vomitus, and 
the morning of his hospital admission he also had dark, red-
colored diarrhea at least three times with persistent complaints 
of dizziness and light-headedness.  He was admitted for 
additional monitoring and discharged on December 4, 2006, with 
the following diagnoses: rectal bleeding most likely secondary to 
gastric ulcers, and atrial fibrillations with rapid ventricular 
rate.

The initial claims for payment or reimbursement filed by NorthBay 
and the healthcare providers who rendered treatment at NorthBay 
were filed in December 2006.  

In January 2007 and June 2007, the authorizing clinicians at 
VANCHCS determined that VA facilities (at Travis Air Force Base) 
were feasibly available.  In particular, they noted that the 
Veteran had been experiencing symptoms for 3-4 days prior to his 
hospitalization.  The claims for payment/reimbursement were 
denied because "VA facilities were feasibly available to provide 
the care."

In the Veteran's May 2007 NOD, he stated that he was transported 
to NorthBay by ambulance because he had been vomiting blood and 
his heartbeat was erratic.  He stated also that he had requested 
to be transported to Travis Air Force Base, but the paramedics 
advised him that they could not take him there, and had to take 
him to the nearest emergency room, which was at NorthBay.  He 
stated that, while at NorthBay, he requested to be transferred to 
Travis Air Force Base, but was held there for three days until he 
checked himself out against medical advice.




C.	Legal Criteria and Analysis

Initially, the Board notes that there is no evidence that the 
services the Veteran received at NorthBay were pre-authorized for 
payment or reimbursement purposes, nor does he allege that 
payment or reimbursement was authorized.  Generally, in order to 
be entitled to payment or reimbursement of private medical 
expenses not previously authorized, a claimant must satisfy the 
conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 
and the implementing regulations.  Because it is reasonably shown 
that the Veteran does not have any service-connected disabilities 
(notably, he has not alleged any service-connected disabilities) 
and it is not shown nor alleged that he is a participant in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31, he 
is not eligible for benefits under 38 U.S.C.A. § 1728.  See 
38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
under 38 U.S.C.A. § 1725 and the implementing regulations (38 
C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand would 
not have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
§ 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App. 325, 357 (1995).  "Feasibly available" is 
not defined in 38 U.S.C.A. §§ 1725, 1728 or 38 C.F.R. § 17.120.  
However, under the provisions of 38 C.F.R. § 17.53, a VA facility 
may be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  A VA facility would also not be feasibly available 
if there was evidence establishing that a veteran was brought to 
a hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Upon review of the evidence, the Board finds that the Veteran 
satisfies all elements of 38 U.S.C.A. § 1725.  The claims for 
payment/reimbursement were for medical care rendered in a 
hospital emergency department and were not for any medical care 
rendered beyond the initial emergency evaluation/treatment; at 
the time the emergency treatment was furnished, the Veteran was 
enrolled in the VA health care system and had received medical 
services within the 24-month period preceding his emergency 
treatment at NorthBay; the Veteran is financially liable to 
NorthBay; he has no coverage under a health-plan contract for 
payment/reimbursement for the emergency treatment; and he is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.

The claims for payment/reimbursement were also for the initial 
evaluation and treatment of a condition that a prudent layperson 
would reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  Significantly, 
the Veteran sought emergency treatment when his heartbeat was 
erratic and he had started vomiting blood and had dark, red-
colored diarrhea.  Such acute symptoms were of sufficient 
severity that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect that the 
absence of immediate medical attention could result in placing 
himself in serious medical jeopardy.  

At issue, are the authorizing clinicians' findings that the 
Veteran had been experiencing symptoms for 3-4 days prior to his 
seeking emergency evaluation/ treatment and that a VA facility 
was feasibly available.  Implicit in these findings is that had 
the Veteran sought treatment for his symptoms when they first 
manifested, he could have sought medical services from the nearby 
VA facilities at Travis Air Force Base.  However, in Swinney v. 
Shinseki, 23 Vet. App. 257, 264 (2009), the Court, in emphasizing 
that 38 C.F.R. § 17.1002(b) does not require a medical finding 
that the treatment a veteran receives from a private facility be 
for an emergent condition, held that consideration must be given 
to a claimant's state of mind at the time he sought private 
treatment and evaluate his actions in light of what a prudent 
person would do under the same circumstances.  The medical 
records from his admission to NorthBay show that when the 
Veteran's symptoms first manifested, they were not severe.  He 
complained of nausea, vomiting of clear material, diarrhea, 
dizziness, and light-headedness.  It was not until just prior to 
his seeking emergency treatment that he started having blood in 
his vomit and stools.  At that time, the Veteran called for an 
ambulance and they transported him to the nearest emergency room, 
which was at NorthBay.  As was noted, under 38 C.F.R. 
§ 17.1002(c), when ambulance personnel determine that the nearest 
available appropriate level of care is at a non-VA facility, this 
meets the definition of a VA facility not being feasibly 
available.

Based upon the foregoing, the Board concludes that the criteria 
for entitlement to payment/reimbursement for the reasonable value 
of emergency treatment from December 2, 2006 to December 4, 2006 
have been met.  Accordingly, the benefit sought on appeal is 
granted.




ORDER

Entitlement to payment or reimbursement for private medical 
services provided to the Veteran in association with his 
hospitalization/treatment at NorthBay in Vacaville, California 
from December 2, 2006 to December 4, 2006 is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


